COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Ex parte Leslie Palomo

Appellate case number:      01-21-00707-CR

Trial court case number:    CV-0088967

Trial court:                County Court at Law No. 2 of Galveston County

        This case was abated and remanded to the trial court for the trial court to execute a
certification of appellant’s right to appeal. On August 29, 2022, the trial court clerk filed
a supplemental clerk’s record in this Court, containing a certification that appellant has the
right to appeal. Accordingly, we REINSTATE this case on the Court’s active docket.

Judge’s signature: ___/s/ Sarah Beth Landau_______________________
                    Acting individually  Acting for the Court

Date: __September 8, 2022____________